Citation Nr: 0302708	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1975 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Following completion of that development, 
by letter dated in January 2003, the Board notified the 
veteran and representative of the evidence additional 
evidence secured for his appeal.  See 
38 C.F.R. § 20.903 (2002).  The Supplemental Brief submitted 
by the veteran's representative in January 2003 has been 
associated with the claims folder.  No additional evidence 
was received.
 
The veteran testified before the undersigned Veterans Law 
Judge via videoconference hearing in February 2002.  A 
transcript of that hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD.    

3.  The veteran did not engage in combat with the enemy.  His 
alleged in-service stressors are not related to combat.  

4.  The occurrence of the veteran's alleged in-service 
stressors is not verified.  

CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a November 1998 development letter, the 
April 1999 rating decision, May 2000 statement of the case, 
and supplemental statements of the case dated through 
September 2001, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, the Board's letter to the veteran dated 
in January 2003 explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence relevant to the appeal, and asked the veteran to 
submit or authorize the release of additional evidence.  The 
veteran's February 2003 response to the letter has been 
associated with the claims folder.  Therefore, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the Board observes that 
the claims folder contains the veteran's service medical 
records, service personnel records, VA treatment records, 
private treatment records, and multiple statements from the 
veteran and other lay persons.  There is no indication that 
relevant VA records remain outstanding or that the veteran 
authorized the release of additional private records that 
have not been secured.  In addition, in February 2003, the 
veteran indicated that there was no additional evidence to 
submit.  Although no report of medical examination or opinion 
is of record, the Board finds that the question at issue, 
discussed at length below, is a factual matter not capable of 
resolution by way of examination or opinion.  Therefore, a 
medical examination or opinion is not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Thus, the 
Board finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.    

Finally, as the veteran and his representative have been 
fully apprised of the rights and obligations under the VCAA, 
and have had ample opportunity to present evidence and 
argument in support of the appeal, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran has a diagnosis 
of PTSD, apparently related to the alleged in-service 
stressors described by the veteran.  The next question, then, 
is whether the alleged in-service stressors actually 
occurred.  Pursuant to VA regulation, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).  The Board emphasizes that although 
medical evidence appears to relate the diagnosis of PTSD to 
in-service stressors, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  

The veteran's service records reflect active service from 
1975 to 1981 in the U.S. Army with a military occupational 
specialty of cannon crewman.  He has no service in Vietnam.  
The veteran has foreign service in Germany and South Korea.  
Service personnel records reflect no receipt of combat-
related award or citation and no designation of participation 
in a combat campaign.  

Through reviewing multiple statements from the veteran, as 
well as his VA treatment records, the Board has been able to 
discern several alleged in-service stressors.  The veteran 
generally alleges being traumatized during service in Germany 
by seeing civilians shot while trying to cross the Berlin 
Wall and by experiencing about three evacuations of U.S. 
soldiers due to bomb threats.  He also generally describes, 
during service in South Korea, being subjected to regular 
live fire from North Koreans and extreme weather conditions.  
He specifically relates experiencing shooting over his head 
while in the field in December 1980.  He also states that two 
friends were injured in an accident in a truck on which he 
was supposed to be a passenger.  The incident happened in 
either December 1980 or July 1981.  Finally, he mentions 
witnessing a soldier on the firing range who "lost it" and 
killed or wounded several other soldiers.  He is unable to 
provide an approximate date for this incident.  

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Service records do not reflect, and the veteran does not 
assert, participation in combat situations or receipt of 
combat-related award.  There is no evidence or allegation of 
wound or injury potentially related to combat.  In addition, 
none of his alleged in-service stressors is related to combat 
with the enemy.  Accordingly, pursuant to VA regulation, the 
record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, there is no such credible supporting evidence 
concerning any of the stressors.  

Evaluation of the veteran's alleged in-service stressors 
reveals some incidents not generally capable of verification 
by means of U.S. military records.  Specifically, the 
allegations of stressors in Germany and the broad claim of 
live fire and extreme weather exposure in South Korea are 
either not the type of incident kept in official military 
records or are not verifiable absent more specific 
information.  In May 2002, the Board sent a request to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification of the veteran's remaining 
alleged in-service stressors, describing the nature of the 
incident and the approximate dates provided by the veteran.  
The December 2002 response from USASCRUR stated that the 
information provided was insufficient to conduct meaningful 
research and explained the types of specific details needed.  
The Board emphasizes that, throughout the course of his claim 
and appeal, when asked to provide additional information with 
respect to any of his alleged stressors, the veteran has been 
unable to do so.  Therefore, in the absence of credible 
evidence corroborating the veteran's statements and testimony 
as to his in-service stressors, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).   


ORDER

Service connection for PTSD is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

